DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent  Singaporean Application Serial No. 10201906587Q.

Response to Amendment
3. 	 Claims 1-20 are pending.
	Claims 1 and 11 have been amended. 
The 35 U. S. C. § 101 rejection with respect to claims 11-20 is hereby withdrawn in light of the claims amendment presented on 03/02/2022.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0364019 hereinafter referred to as Yang) in view of Dunsmore et al. (US 2016/0098697 hereinafter referred to as Dunsmore), and further in view of  Yoshikawa et al. (US 2010/0327056 hereinafter referred to as Yoshikawa). 

Regarding claim 1,
Yang teaches:
“A method for determining data consistency in a distributed asynchronous architecture, the method comprising” (Yang [0004] [0057] [0102], tracking online transactions results. The transaction occurred at plurality of servers. Each transaction has its own timestamp at which the transaction occurred. Thus, all transactions are not occurred at the same time).
“receiving, by an edge node of a server, a plurality of transaction requests for processing a plurality of transactions, wherein each of the plurality of transaction requests invokes one or more services offered by the server for processing the plurality of transactions;” (Yang [0057] [0070] [0056], receiving plurality of transaction request to be processed by an application residing on a web server. The transaction request received by an intermediary computing system. The intermediary computing system can on the web server). 
“executing, by one or more service nodes of the server, the invoked one or more services for each of the plurality of transactions, wherein execution of a service of the invoked one or more services for each of the plurality of transactions corresponds to at least partial processing of each transaction;” (Yang [0057], the application of the server configured to perform the transactions received from the client. Furthermore, the application configured to perform various processes on the transaction for the web server).
“generating, by the one or more service nodes, one or more disposition messages based on the execution of the invoked one or more services, wherein each of the generated one or more disposition messages is indicative of a unique identifier of a corresponding transaction and a timestamp indicative of a time of completion of the execution of a corresponding service of the invoked one or more services” (Yang [0083] [0064] [0102]-[0109] and [0024], obtaining communication messages. The messages are generated transaction messages. Creating a log entry for each transaction regarding the performed transaction based on the transaction messages. The log entry includes various information that identifies the transaction. Such information includes a timestamp indicating a date/time at which the transaction occurred, transaction type, status etc. The log entry characterizes information about particular transaction). 
 “aggregating, by a data consistency monitor (DCM) of the server, the generated one or more disposition messages for each of the plurality of transactions based on the corresponding unique identifier; and  determining, by the DCM at a first time-instant, a data consistency rate based on the aggregated one or more disposition messages and a set of rules, wherein the set of rules defines” (Yang [0110][0100][0099], counting the transactions based on status from the log entry and determining the number of successes and failures of the transactions detected over a period of time. Such determination process performed based on predetermined expression patterns by the intermediary or other computing system. The predetermined expression patterns included in one or more definitions to evaluate the transactions messages).
Yung does not explicitly teach “one or more standard sequences wherein each standard sequence from among the one or more standard sequences defines an order in which  the invoked one or more services are to be executed to be considered successful for a corresponding transaction from among of the plurality of transactions”.  Furthermore, Yang does not teach providing the number of successes and failures as rate.
Yoshikawa teaches: 
“one or more standard sequences wherein each standard sequence from among the one or more standard sequences defines an order in which  the invoked one or more services are to be executed to be considered successful for a corresponding transaction from among of the plurality of transactions” (Yoshikawa Fig. 8, steps 01-09, teaches series of steps to approve a credit card  transaction. Therefore, transactions qualifying the listed criteria will be successful transaction from the plurality of transaction, in addition, see paragraphs [0091-0093]).
Both Yang and Yoshikawa  teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include multiple transaction verifying steps as disclosed by Yoshikawa, such inclusion enhance fraud transaction detection capability when multiple verification steps performed on the transaction to be approved (Yoshikawa [0012] and Fig. 8).
Yang and Yoshikawa do not teach providing the number of successes and failures as rate.
Dunsmore paragraph [0168] teaches a transaction report summary including number of succeeded transactions, failed transactions, and providing such report as rate percentage).
Yang, Yoshikawa and Dunsmore teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Yoshikawa to include a feature to present a transaction summary information in which success rate percentage included as disclosed by Dunsmore, such inclusion is helpful for a developers to view such reports in order to perform analysis based on the presented summary report (Dunmore [0167]-[0169]). In addition, presenting results as a rate  is a known method, and it would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

Regarding claim 11,
Yang teaches:
“A system for determining data consistency in a distributed asynchronous architecture, the system comprising: one or more processors executing an edge node, one or more service nodes, and a data consistency monitor,” (Yang [0004] [0057] [0102] and Fig. 6, tracking online transactions results. The transaction occurred at plurality of servers. Each transaction has its own timestamp at which the transaction occurred. Thus, all transactions are not occurred at the same time. A computing system).
 “where the edge node is  configured to receive a plurality of transaction requests for processing a plurality of transactions, wherein each of the plurality of transaction requests invokes one or more services for processing the plurality of transactions;” (Yang [0057][0070][0056],  receiving plurality of transactions to be processed by an application residing on a web server. The transaction request received by an intermediary computing system. The intermediary computing system can on the web server). 
“wherein the one or more service nodes are communicatively coupled to the edge node and configured to: execute the invoked one or more services for each of the plurality of transactions, wherein execution of a service of the invoked one or more services for each of the plurality of transactions corresponds to at least partial processing of each transaction” (Yang [0057], the plurality of applications of the server configured to perform the transactions received from the client. Furthermore, the application configured to perform various processes of the transaction on the transaction for the web servers).
“generate one or more disposition messages based on the execution of the invoked one or more services, wherein each of the generated one or more disposition messages is indicative of a unique identifier of a corresponding transaction and a timestamp indicative of a time of completion of the execution of a corresponding service of the invoked one or more services; and (Yang [0083] [0064] [0102]-[0109] and [0024], obtaining communication messages. The messages are generated transaction messages. Creating a log entry for each transaction regarding the performed transaction based on the transaction messages. The log entry includes various information that identifies the transaction. Such information includes a timestamp indicating a date/time at which the transaction occurred, transaction type, status etc. The log entry characterizes information about particular transaction). 
“ wherein the (DCM)  is communicatively coupled to the edge node and the one or more service nodes, and  is configured to: aggregate the generated one or more disposition messages for each of the plurality of transactions based on the corresponding unique identifier, and determine, at a first time-instant, a data consistency rate based on the aggregated one or more disposition messages and a set of rules, wherein the set of rules defines (Yang [0110][0100][0099], counting the transactions based on status from the log entry and determining the number of successes and failures of the transactions detected over a period of time. Such determination process performed based on predetermined expression patterns by the intermediary or other computing system. The predetermined expression patterns included in one or more definitions to evaluate the transactions messages).
Yung doe not explicitly teach “one or more standard sequences wherein each standard sequence from among the one or more standard sequences defines an order in which  the invoked one or more services are to be executed to be considered successful for a corresponding transaction from among of the plurality of transactions”.  Furthermore, Yang does not teach providing the number of successes and failures as rate.
Yoshikawa teaches: 
“one or more standard sequences wherein each standard sequence from among the one or more standard sequences defines an order in which  the invoked one or more services are to be executed to be considered successful for a corresponding transaction from among of the plurality of transactions” (Yoshikawa Fig. 8, steps 01-09, teaches series of steps to approve a credit card  transaction. Therefore, transactions qualifying the listed criteria will be successful transaction from the plurality of transaction. In addition, see paragraphs [0091-0093]).
Both Yang and Yoshikawa  teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include multiple transaction verifying steps as disclosed by Yoshikawa, such inclusion enhance fraud transaction detection capability when multiple verification steps performed on the transaction to be approved (Yoshikawa [0012] and Fig. 8).
Yang and Yoshikawa do not teach providing the number of successes and failures as rate.
Dunsmore paragraph [0168] teaches a transaction report summary including number of succeeded transactions, failed transactions, and providing such report as rate percentage).
Yang, Yoshikawa and Dunsmore teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Yoshikawa to include a feature to present a transaction summary information in which success rate percentage included as disclosed by Dunsmore, such inclusion is helpful for a developers to view such reports in order to perform analysis based on the presented summary report (Dunmore [0167]-[0169]). In addition, presenting results as a rate  is a known method, and it would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

Regarding claims 2 and 12, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“further comprising: identifying, by the DCM, a sequence of the invoked one or more services executed for each of the plurality of transactions based on the aggregated one or more disposition messages; and” (Yang [0099], identifying characteristics and expressions from the transaction messages).
“determining, by the DCM, whether the identified sequence of the invoked one or more services is same as at least one of the one or more standard sequences defined by the set of rules, for determining the data consistency rate” (Yang [009] [0100] [0110], determining a hit or results based on a match between the expression or characteristics of the transaction messages and the predetermined expression pattern, the comparison produce the successful transactions, the failed transactions. The number of successes and failures determined based on status transaction tracking steps discussed above). Examiner’s note: Dunmore teaches the claimed “rate” as addressed above with respect to claim 1 and the combination and the rationale is applicable. 
Yang does not teach the “the one or more standard sequences” as discussed above with respect to claim 1. 
Yoshikawa teaches series of steps for transaction approval based on matching transaction information.  Therefore, the Yang and Yoshikawa combination and the rationale is applicable. 

Regarding claims 3 and 14, the combination of Yang, Yoshikawa  and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“wherein the data consistency rate at the first time-instant is indicative of at least a count of transactions of the plurality of transactions that are successfully processed, as per the set of rules, by the first time-instant” (Yang [0110], determining the number of successes of transactions detected over predetermined period of time. Examiner’s note: Dunmore teaches the claimed “rate” as addressed above with respect to claims 1 and 10. The combination and the rationale are applicable). 

Regarding claims 4 and 15, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“further comprising receiving, by the DCM, the generated one or more disposition messages from the one or more service nodes, prior to aggregating the one or more disposition messages” (Yang Fig. 3, the transaction messages obtained first in order to identify the status of each message which is used to determine the number of transaction successes and failures in Fig. 3 step 314). 

Regarding claims 5 and 16, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“ further comprising storing, by the DCM, one or more records in a database, wherein a record of the one or more records is indicative of a disposition message, of the one or more disposition messages, received by the DCM” (Yang [0102], creating log entry from the transaction messages, the log entry identify the transaction type, status timestamp etc.).

Regarding claim 6, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“wherein at least one of the one or more service nodes is located at a first location that is different from a second location of remaining one or more service nodes” (Yang [0057][0077], one or more of applications on individual web servers for carrying out transaction requests and other services for the webserver. The applications performing the transaction implemented differently from each other on different websites). 

Regarding claims 7 and 18, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Dunmore teaches:
“further comprising rendering, by the DCM, a user interface (UI) on a display, for presenting the data consistency rate at the first time-instant” (Dunsmore [0167] and Figs 17A-B, displaying a report summary on client device for a developer to view in success rate percentage and other information included in the report).
Yang, Yoshikawa and Dunsmore teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Yoshikawa to include a feature to display a transaction summary information to a developer as disclosed by Dunsmore, such inclusion helps the developer to perform analysis, to identify problems and to address the problems (Dunsmore [0175]).

Regarding claims 8 and 19, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“ identifying, by the DCM, a set of service nodes of the one or more service nodes that are experiencing a lag based on the aggregated one or more disposition messages; and presenting, by the DCM, on the UI, one or more notifications indicative of the identified set of service nodes” (Yang [0073][0011][0112], identifying pending transactions based on message. The pending transaction represents that a server that did not respond to transaction request according to predefined period of time. Sending an alert notification (e.g., an email) to an administrator when abnormal event is detected, and the abnormal event includes the pending transactions. Inherently, there is an interface associated with administrator’s device to see the notifications). 

Regarding claims 9 and 20, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Yang teaches:
“wherein the first time-instant is one of a current time-instant or a historical time-instant that is prior to the current time-instant” (Yang [0101], tracking the transactions occurred over a period of time).

Regarding claims 10 and 13, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 1 and 11.
Dunmore teaches:
“further comprising: learning, by the DCM, a plurality of sequence patterns in which the invoked one or more services are executed for each of the plurality of transactions, based on the aggregated one or more disposition messages; and 512007.025US 1 generating, by the DCM, a notification when a sequence of execution of the invoked one or more services for one or more new transactions deviates from the learned plurality of sequence patterns” (Dunmore [0162][00163], identifying sequences of events from transactions and secondary data to determine trends. Generating and sending notification alert when irregularities or uncharacteristic situation detected based on the trend).
 Yang, Yoshikawa and Dunsmore teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include problem detection feature based on trends of collected data as disclosed by Dunsmore, such inclusion allows a developer to identify types of problems based on historical performance and real-time data to take an action to improve the performance (Dunmore [0056] [0057]). 

Regarding claim 17, the combination of Yang, Yoshikawa and Dunmore teaches all the limitations of claims 11.
Yang does not teach:
“further comprising an event bus configured to communicatively couple the edge node, the one or more service nodes, and the DCM.”
Dunmore teaches:
“further comprising an event bus configured to communicatively couple the edge node, the one or more service nodes, and the DCM.” (Dunmore [0108] Fig. 3, and Fig. 1, transaction agent uses a buffer to store transactions before transferring the transactions to a transaction server. The buffer communicatively coupled with transaction agent of a mobile device and the transaction serve when receiving and transferring the transactions. There are plurality of transaction agents, applications, and mobile devices to transfer transaction data to the transaction server).
Yang, Yoshikawa and Dunsmore teach processing financial transactions.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Yoshikawa to include a buffer for storing transaction data prior to transferring to transaction server as disclosed by Dunsmore, such inclusion help to batch a set of transaction until a particular number of transactions or for a particular period of time (Dunsmore [0108). 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456